BLACKROCK FUNDS SM BlackRock Energy & Resources Portfolio (the “Fund”) Supplement dated March 31, 2016 to the Fund’s Summary Prospectus dated January 28, 2016 Effective immediately, the following change is made to the Fund’s Summary Prospectus: The section entitled “Portfolio Managers” is deleted in its entirety and replaced with the following: Name Portfolio Manager of the Fund Since Title Poppy Allonby, CFA 2013 Managing Director of BlackRock, Inc. Alastair Bishop 2016 Director of BlackRock, Inc. Shareholders should retain this Supplement for future reference.
